Citation Nr: 1759473	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to February 3, 2005 for the award of service connection for PTSD.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for glaucoma, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

7.  Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2011 (IHD) and January 2012 (glaucoma and the knees) by the Department of Veterans Affairs (VA) Regional Office (RO).  In addition, the RO granted PTSD in a June 2013 rating decisions and assigned a 50 percent rating and an effective date of February 3, 2005.  

The Veteran testified before the undersigned Veterans Law Judge in August 2017 sitting at the RO.  The record was held open for 60 days for the Veteran to submit a medical opinion from his private physician.  A hypertension disability benefits questionnaire (DBQ) was received in September 2017.  Waiver of initial RO consideration is presumed.  See 38 U.S.C. § 7105(e)

A claim for TDIU is considered part of a claim for increased compensation whether expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a TDIU claim is part of the appeal.  Thus, the issue has been added to the coverpage of the opinion.  This issue is REMANDED to the RO and is addressed in the REMAND section below.

VA has associated with the claims file treatment records from the 1990s since the issuance of the October 2016 statement of the case adjudicating the PTSD issues on appeal.  These records however are not relevant to the increased rating and earlier effective date issues on appeal.  Therefore, the Board may proceed with the adjudication of these claims.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The January 2003 rating decisions denying service connection for PTSD was not appealed.

2.  The Veteran filed his most recent claim of service connection for PTSD on February 3, 2005.

3.  For the entire appellate period, the Veteran's PTSD has been manifested by symptoms reflecting occupational and social impairment with reduced reliability and productivity.
 
4.  The Veteran has experienced bilateral knee pain since service and has a current diagnosis of bilateral knee osteoarthritis.

5.  The Veteran's glaucoma is less likely than not caused or aggravated by his service-connected diabetes mellitus, type II.

6.  The Veteran does not have a current diagnosis of IHD.



CONCLUSIONS OF LAW

1.  The January 2003 rating decisions is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).

2.  The criteria for an effective date prior to February 3, 2005 for the award of service connection for PTSD have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

3.  The criteria for an initial rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  The criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

7.  The criteria for service connection for IHD have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Effective Date-PTSD

The Veteran is seeking an effective date prior to February 3, 2005 for the award of service connection for PTSD.  In support of his claim, he notes that he had a diagnosis and sought treatment for his PTSD prior to that date.

Legal Criteria

Typically, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the veteran's claims were filed.

Finality

The Veteran has filed several claims of service connection for PTSD prior to his 2005 claim which was granted.  In January 1995, VA received an application requesting service connection for PTSD.  This claim was denied in a July 1995 rating decision.  The Veteran was notified of the denial at that time.  Thereafter, VA received additional evidence regarding the claim in March 1996, less than a year after VA mailed the Veteran notification of the denial.  The claim was again denied in a June 1996 rating decision, of which the Veteran was notified in July 1996.

Thereafter, VA received nothing further regarding the PTSD claim until the Veteran filed a new claim for PTSD in September 2002.  This claim was denied in January 2003 and the Veteran was informed of the denial in February 2003 by a letter sent to his then current mailing address of record.  Nothing further was received regarding entitlement to service connection for PTSD until the Veteran filed a claim on February 3, 2005, the current effective date for service connection.  The same mailing address was noted.

As no new evidence regarding service connection for PTSD was received within a year that notice of denial of his service connection for PTSD claim was sent to the Veteran in February 2003, and he did not appeal, the January 2003 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Analysis

After January 2003, and while his current claim was pending, VA amended 38 C.F.R. § 3.304(f), the regulation which specifies the avenues by which Veterans may establish entitlement to service connection for PTSD to include fear of hostile military.  38 C.F.R. § 3.304(f)(3).  It was on the basis of this provision that the Veteran's current claim was granted.  See VA Examination, February 2013.  This amendment, which came into effect on July 12, 2010, was to apply to claims then pending before VA, but not to allow for a retroactive effective date to the date on which a Veteran had filed prior claims of service connection for PTSD that had been denied and become final.  75 Fed. Reg. 3843, 39850-51 (July 13, 2010).  See also 38 C.F.R. § 3.114.

Given the procedural history of this case, February 3, 2005, the date on which VA received the Veteran's claim of service connection for PTSD upon which service connection was granted, is the earliest effective date available for service connection for PTSD as this was the claim to reopen.  38 C.F.R. § 3.400(r).  Specifically, his earlier diagnosis of PTSD does not entitle him to an earlier effective date, as the prior claims became final because the Veteran did not appeal.  Therefore, the claim for an effective date prior to February 3, 2005 is denied.

II. Initial Rating-PTSD

General and PTSD Rating Criteria 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.  Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).
Rating for PTSD

The Veteran has testified that he feels that his 50 percent rating for PTSD does not reflect the current severity of his symptoms and that his PTSD has gotten progressively worse over the years.  However, he does not claim that his PTSD has increased in severity since the most recent VA examination in October 2015.  Thus, the Board does not find that the claim should be remanded for another VA examination.  As to his symptoms, in his October 2016 substantive appeal, the Veteran claims that his PTSD causes depression, anxiety, panic attacks, nightmares, difficulty sleeping, anger, emotional numbness, and an inability to deal with social and family life.  He has also asserted that he is unable to work because of his PTSD.  The Veteran also testified at the Board hearing that he had been told by VA staff that he likely meets the criteria for a 70 percent rating.

During the early portion of the period on appeal, the Veteran underwent frequent group therapy sessions at a VA facility as well as some individual mental health therapy.  In a September 2005 VA treatment note, the Veteran was reported to have a stable affect, but be sad and anxious.  The Veteran's thoughts were logical, but his eye contact was poor.  A lack of suicidal or homicidal intention was noted.   A GAF score of 60 was reported.  In October 2005, the Veteran reported having excessive worry and that he was usually happy.  It was also noted that the Veteran was a hurricane evacuee.  

In February 2006, it was noted that the Veteran experienced insomnia, nightmares, anxiety, depression, avoidance symptoms, and mild hyperarousal.  The Veteran enjoyed listening to music.  It was also noted that the Veteran had lost his home during the previous hurricane season.  A GAF score of 49 was reported.  In June 2006, the Veteran continued experiencing mid-cycle insomnia, but his depression and anxiety were somewhat better as he was interacting more with others, but still found socializing difficult.  He spent his time playing cards and dominos, giving rides to other veterans, and listening to music.

The Veteran was afforded a VA examination in February 2012.  The examiner noted occupational and social impairment due to mild or transient symptoms, which is equivalent to a 10 percent rating.  The GAF score was 65.  The Veteran had divorced his wife in the 1990s due to his addition, but he had reunited with her in 2006.  He also reported being close to his adult children and getting along fine with his wife, but did not feel as close to her as he did when they were first married, some forty years prior.  He reported watching television with his adult son when the son was in town, but had no other hobbies or interests.  He reported avoiding large crowds of people because "too many things happen in crowds."  He reported having a quick temper and avoiding situations that might lead to a confrontation.  At that time, he would talk to a friend at the friend's mechanic shop daily while the friend works.  He preferred staying home after dark because of crime.  The Veteran reported not working due to his knees.  

The Veteran took sleep medication and reported waking 4-5 times per night, but falling back to sleep easily.  He also has a continuous airway pressure (CPAP) machine that he does not use.  He also has nightmares about Vietnam, but those were occurring less frequently.  His most recent one was 3-4 months prior to the examination.  He avoids situations and things that remind him of Vietnam as a result and gets teary-eyed when discussing Vietnam.  The Veteran's reports of not caring if he lives or dies as manifested by standing up to drug dealers were also noted.  He reported no longer listening to music and not going on dates with his wife.  He also has some startle response to sudden movement.  His decreased concentration prevents him from being able to follow news program and forget stuff at the store.  He noted that thinking of his grandchildren gets him through more difficult times.

The examiner noted depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and persistent delusions or hallucinations.

At this point, the Board notes that some of these endorsed symptoms do not reflect those reported by the Veteran or the "mild and transient" characterization of PTSD symptoms noted by the examiner.  Clearly, the Veteran had been maintaining a relationship with his wife, son, and mechanic friend.  He also thinks of his grandchildren during darker times.  Further, he testified at the Board hearing that it is not difficult for him to establish and maintain relationships.  This demonstrates a level of social and occupational functioning that allows the Veteran to establish and maintain effective relationships.  Additionally, the Veteran had not reported any delusions or hallucinations.  

To the extent that the Veteran experienced suicidal ideation, it does not seem consistent with his functioning as noted by other experiences and symptoms reported during this period.  Further, the Veteran testified at the Board hearing that he does not ever have suicidal ideation.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level).

The Veteran also underwent some treatment in 2012.  At one mental health appointment in April 2012, he presented crying.  He reported to be depressed, anxious, and irritable.  By June 2012, he was said to be doing much better with less crying.  In the treatment records, a change to medications is discussed.

The Veteran underwent another VA examination of his PTSD in October 2015.  The Veteran reported having a close, supportive relationship with his wife and two adult children as well as continuing to spend free time at his friend's mechanic shop.  No major change in social functioning since his last examination was reported.  The Veteran did continue to experience nightmares that caused him to wake with an increased heartbeat, tight chest, and sweating, although it was thought that this could be due to sleep apnea without use of a CPAP machine.  The Veteran also reported continuing to feel significant distress when reminded of service, such as by helicopters flying overhead or seeing a bayou that reminded him of Vietnam's terrain.  To avoid this feeling, the Veteran avoided situations that reminded him of Vietnam.  However, the Veteran did not experience involuntary or intrusive memories.  The Veteran also reported mild memory loss, which was thought to be due to aging.  He also had some negative beliefs about himself and experience short periods of sadness from time-to-time as well as some trouble feeling positive feelings.  The Veteran reported diminished interest in watching sports and preferring to be alone, but did not feel distant or have difficulty "fitting in" with others.  The Veteran also continued to be hypervigilant in crowds.  No suicidal ideation, panic attacks, mania or hypomania, or depersonalization was found.

Based on the above, and after undertaking a holistic analysis, the Veteran's symptoms most closely approximate the criteria for a 50 percent rating.  Particularly illustrative are the descriptions included at the February 2012 and October 2015 VA examinations.  Throughout the period the Veteran has had close, supportive relationships with his wife and children.  He also maintains contact with a mechanic friend with whom he converses all day.  This requires skills essential to maintaining relationship.  Thus, it appears that the Veteran is able to maintain relationships, at least with those familiar to him.  Further, at the 2012 VA examination, the Veteran expressed joy in his grandchildren, stating that thinking of them gets him through darker times.

The Veteran experiences nightmares about Vietnam, although these do not appear to occur frequently.  He also reported avoiding things and situations that remind him about Vietnam. However, his avoidance does not appear to interfere with relationships.  The Veteran has noted some hypervigilance that lead him to avoid crowds, but this does not appear to prevent him from doing things like going to the store.  The Veteran also appears to have some impairment in memory and concentration as well as a quick temper, but there is no indication that these significantly limit his social and occupation functioning.

Again, the 2012 examiner's endorsement of some symptomatology is inconsistent with the Veteran's reports of his symptoms and the examiner's characterization of PTSD symptoms as mild and transient.  As discussed above, the Board finds of less probative value the findings in that examination report that are inconsistent with the Veteran's report of symptoms.

As to the Veteran's testimony at the Board hearing that VA staff has told him his symptoms were severe enough to warrant a 70 percent rating, the Veteran has not provided any documentation or rationale supporting that assertion.  Further, it is the province of the Board, not a practitioner to apply the rating code to a veteran's circumstances.

In sum, the preponderance of the evidence is against an initial rating higher than 50 percent.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher initial rating for PTSD is not warranted.

III. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  These diseases include diabetes mellitus, type II and IHD, defined as CAD and acute, subacute, and old myocardial infarction.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

Knees

The Veteran has been diagnosed with a fractured left patella and osteoarthritis in both knees. Service treatment records (STRs) reveal that the Veteran experienced left knee pain in July 1968 while in service.  At the Board hearing, the Veteran testified that he also injured his right knee at this time, but that that was not recorded in the STRs.  Thus, the only remaining issue to resolve is whether there is a connection between his left knee pain during service and his current fracture left patella and bilateral osteoarthritis.

A VA treatment record from August 1999 notes that the right knee pain at that time was probably due to a meniscus injury.  Treatment records from August 1999 also note that the onset of knee pain began three to four years earlier.

At a December 2011 VA examination, the Veteran reported that he had knee pain every time he jumped into a bunker in 1967.  He had knee pain on and off during service and post-service his knee pain has become more frequent and severe as the years passed.  The examiner opined that his current knee disorders are not at least as likely as not related to his in-service knee pain because he was not diagnosed by x-ray with osteoarthritis until 2007.  However, this opinion ignores the Veteran's prior treatment for knee problems and the Veteran's reports of knee pain during service.

At the August 2017 Board hearing, the Veteran reported having knee problems since service.  The Board accepts the Veteran's testimony as to the onset and continuity of his knee problems.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given that osteoarthritis is a chronic disease for which service connection is available based on the Veteran's testimony regarding continuity of symptomatology, the Board finds that the Veteran has experienced bilateral knee pain since service and has a current diagnosis of bilateral knee osteoarthritis.  38 C.F.R. § 3.303(b).  This is particularly so when resolving reasonable doubt in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for right and left knee osteoarthritis is warranted.  

Glaucoma

The Veteran has asserted that he believes that his glaucoma is due to herbicide exposure.  The Board interprets the Veteran's statements in this regard as meaning that his glaucoma was indirectly caused by herbicide exposure via his diabetes mellitus, type II, for which he was service connected under the herbicide exposure presumption in 38 C.F.R. § 3.307, 3.309.  Otherwise, glaucoma is not a presumptive disease associated with herbicide exposure and there is no indication of service connection on a direct basis.  Thus, the only theory of entitlement raised by the record is as secondary to diabetes mellitus, type II, which was service connected under the herbicide exposure presumption.

The Veteran has a current diagnosis of glaucoma and is service connected for diabetes mellitus, type II.  Thus, the only remaining inquiry to be resolve is whether the Veteran's glaucoma was caused or aggravated by diabetes mellitus, type II.

An August 2015 opinion from a VA examiner is of record.  The examiner opined that glaucoma was less likely than not caused or aggravated by diabetes.  The examiner supported this conclusion with a lengthy discussion of a medical study which found that, while diabetes was associated with many ocular disorders, it was not associated with glaucoma.  In this regard, the Board notes that the Veteran is already separately service connected for diabetic retinopathy.

While the Board acknowledges the Veteran's belief that his glaucoma is related to his diabetes, this is a complex medical determination that only a medical practitioner is competent to make in this specific case.  This is why the Board relies on the persuasive well-reasoned opinion of the August 2015 examiner who concluded that glaucoma is less likely than not related to diabetes.

As a result, the preponderance of the evidence is against the claim, particularly the secondary nexus element.  As such, the benefit-of-the-doubt doctrine is not applicable and service connection for glaucoma is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

IHD

In his substantive appeal, the Veteran appealed a claim of service connection for hypertension (also claimed as IHD).  Subsequently, VA continued its denial of service connection for hypertension in an August 2014 rating decision.  Thus, the claim for service connection for hypertension is not currently before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  Rather only a claim of service connection specifically for IHD is before the Board as the claims have been bifurcated.

As noted above, the Veteran is presumed to have been exposed to herbicide agents while serving in the Republic of Vietnam, and IHD is presumptively caused by such exposure as long as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.309(e).  Thus, the only remaining issue is whether the Veteran has a current diagnosis of IHD.

At the May 2011 VA examination of the claimed IHD condition, it was reported that the Veteran did not have IHD.  As reported therein, an echocardiogram showed that the Veteran has left ventricle hypertrophy.   In September 2017, a hypertension DBQ completed by the Veteran's primary care physician was completed.  Therein, the physician endorsed a diagnosis of hypertension, which was already known, but did not record a diagnosis of IHD.

As a result, the claim is not substantiated because of a lack of diagnosis of IHD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is insufficient evidence showing IHD and this is a medically complex question.

As a result, the preponderance of the evidence is against the claim, particularly the current disability element.  As such, the benefit-of-the-doubt doctrine is not applicable and service connection for IHD is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date prior to February 3, 2005 for the award of service connection for PTSD is denied.

An initial rating in excess of 50 percent for PTSD is denied.

Service connection for right knee osteoarthritis is granted.

Service connection for left knee osteoarthritis is granted.

Service connection for glaucoma is denied.

Service connection for IHD is denied.



REMAND

Though the Veteran has claimed that he cannot work because of his PTSD, there is insufficient evidence in the record showing that his PTSD alone prevents him from working.  However, TDIU has been raised by the record, as the Veteran indicated during the 2012 PTSD examination that he stopped driving a cab because his knees were giving him trouble.  Given the grant of service connection for right and left knee osteoarthritis in this decision, the Board finds that the TDIU claim raised as part of the PTSD increased rating claim is inextricably intertwined with the grants of service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the Veteran is service connected for diabetes mellitus with complications.  Thus, the Board will remand the TDIU claim to the RO for development and adjudication in the first instance.  

Accordingly, this issue is REMANDED for the following action:

Take the steps necessary to develop and adjudicate the issue of entitlement to a TDIU, to include sending the Veteran the standard VA TDIU application form.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


